Per Curiam.

We concur with the findings of the board; however, we modify the sanction. Respondent is hereby suspended from the practice of law for two years. However, we stay the final eighteen months of the suspension and place respondent on probation for that period, subject to relator’s supervision and monitoring, as set forth in Gov. Bar R. V(23). The terms of probation are that respondent handle criminal affidavits in the Toledo Municipal Court in strict conformity with rules and procedures adopted by that court and that he commit no other violation of the law, the Code of Professional Responsibility, or Rules for the Government of the Bar. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Holmes, Douglas, Wright and Resnick, JJ., concur.
Moyer, C.J., and H. Brown, J., dissent and would order a two-year suspension, but would suspend the final year of that period pending respondent’s successful completion of a one-year supervised and monitored probation period.